McCOLLOCH, District Judge.
It appears certain now that President Truman does not deem it necessary that the Senate shall confirm the appointment of General Fleming as successor to the functions of the Office of Price Administration.
I do not agree with this view. This is a rent case and I am unable to understand how the President can by-pass the Senate under a clause of the Price Control Act which reads:
“ * * * The President is authorized to transfer any of the powers and functions conferred by this Act upon the Office of Price Administration with respect to a particular commodity or commodities to any other department or agency of the Government having other functions relating to such commodity or commodities, * * *.” Section 201(b), 50 U.S.C.A.Appendix, § 921(b).
Until further advised I must decline to accept General Fleming in substitution as plaintiff for Paul A. Porter, Price Administrator herein.